El Juez Presidente Señor Pons Núñez
emitió opinión con-currente y de conformidad, a la cual se une el Juez Asociado Señor Hernández Denton. La Juez Asociada Señora Naveira de Rodón emitió opinión concurrente y de conformidad, a la cual se une el Juez Asociado Señor Hernández Denton. El Juez Asociado Señor Alonso Alonso emitió opinión concu-rrente y de conformidad. El Juez Asociado Señor Rebollo López emitió opinión concurrente y disidente. El Juez Aso-ciado Señor Negrón García emitió opinión disidente.
—O—